90 N.Y.2d 885 (1997)
In the Matter of The Estate of Rodney B. Janes, Deceased. Lincoln First Bank, N. A. (Successor by Consolidation to Lincoln First Bank of Rochester), as Coexecutor of Rodney B. Janes, Deceased, Appellant-Respondent; Howard Ullman as Personal Representative of The Estate of Cynthia W. Janes, Deceased, et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Submitted June 16, 1997
Decided July 2, 1997.
Motion, treated as a motion for reargument or, alternatively, for clarification of the Court of Appeals opinion and remittitur, denied. [See, 90 N.Y.2d 41.]